Title: From Alexander Hamilton to Tench Coxe, 29 December 1794
From: Hamilton, Alexander
To: Coxe, Tench


Treasury Department, December 29, 1794. “In answer to your letter of the 26 instant, I remark, that it is not clear the words ‘the thirtieth day of June next’ may not be understood as equivalent to the ‘next thirtieth day of June’ which last would conform to the known intent of the Legislature. At least this is a point to be referred to the President. It will naturally come up when the new arrangement of compensations is presented to his consideration.”
